Citation Nr: 1410986	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  08-17 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable disability rating for service-connected fracture of the right fourth metacarpal.  

2.  Entitlement to a compensable disability rating for service-connected comminuted right mandibular body fracture.  

3.  Entitlement to an initial, compensable disability rating for headaches associated with a comminuted right mandibular body fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from May 1981 to June 1984.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions dated February 2005 and March 2008 (issued in April 2008) by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In March 2007, the Veteran testified at a hearing before a Decision Review Officer (DRO).  In March 2011, he also testified at a Travel Board hearing before a Veterans Law Judge who is no longer employed by the Board and, in October 2013, he also testified before the undersigned Veterans Law Judge via video conference.  Copies of the March 2007 and March 2011 hearing transcripts are associated with the paper claims file, while the October 2013 hearing transcript is located on Virtual VA.  

The Board notes that, in addition to the paper claims file, the Veteran has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process and which will be considered in the evaluation of this appeal.

This appeal was previously remanded by the Board in May 2011 and May 2013 in order to afford the Veteran a VA examination and Board hearing in conjunction with the claims on appeal.  The RO/AMC has attempted to conduct all requested development and has returned the appeal to the Board for adjudication.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

For reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

As noted in the Introduction, the Board remanded this appeal in May 2011 in order for the Veteran to be scheduled VA examinations to evaluate the severity of his service-connected disabilities.  In this regard, the Board noted the Veteran was last afforded VA examinations to evaluate his service-connected disabilities in September and October 2007.  

Following the May 2011 remand, the Veteran was scheduled VA examinations, but he failed to report for the examination.  In August 2011, an employee from the AMC called the Veteran to inquire about his failure to report to the scheduled examinations but, because there was no answer, the employee left a voicemail for the Veteran to call the AMC.  The following day, the AMC issued an SSOC continuing the denial of the Veteran's increased rating claims.  

At the October 2013 hearing, the Veteran testified that he was never notified of his appointments at VA.  He has also asserted that he called the AMC and left messages numerous times but did not receive a response.  See statements from the Veteran dated September 2011, August 2010, and April 2013.  In the September 2011 statement, the Veteran specifically requested that his VA examinations be re-scheduled; however, the RO/AMC did not respond to the Veteran's request but, instead, continued the denial of his claims.  

The Board finds the Veteran has presented good cause as to why he should be afforded a new VA examination.  Indeed, while the notices of the scheduled examinations are presumed to have been mailed properly, the Veteran has asserted that he contacted the AMC after he missed the scheduled VA examination, as requested, and the evidence shows that he also requested that the examinations be re-scheduled but received no response.  The Veteran also testified that his service-connected disabilities have recently worsened.  

Based on the foregoing, the Board finds the Veteran has provided good cause as to why he should be afforded a new VA examination.  Therefore, the Board finds a remand is necessary, as updated VA examinations are needed in order to fully and fairly evaluate the claims on appeal.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

While on remand, all outstanding, pertinent evidence should be associated with the claims file.  In this regard, the Veteran testified that he continues to receive treatment from VA and yet the evidentiary record only contains VA treatment records dated from 2004 to 2008.  He testified that he also has a new private physician, Dr. J., treating his right fourth metacarpal disability and, yet, there are no treatment records from Dr. J. associated with the record.  Therefore, on remand, the RO/AMC must obtain all outstanding VA treatment records dated from 2008 to the present and request that the Veteran provide treatment records from Dr. J., or provide an authorization form to allow VA to obtain those records on his behalf.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Send the Veteran and his representative a letter asking that he identify all health care providers that have treated or evaluated his service-connected fracture of the right fourth metacarpal, comminuted right mandibular body fracture, and headaches since January 2008.  After receiving the appropriate authorization from the Veteran, attempt to obtain records from each health care provider that he identifies, if not already in the claims file.

If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2. Obtain any outstanding VA treatment records dated from January 2008 to the present and associate them with either the paper or paperless claims file (Virtual VA).  Duplicate treatment records need not be associated with the record.  Any negative attempts to obtain this evidence must be documented in the claims file.  

3. After any new evidence is obtained, schedule the Veteran for an orthopedic examination, by an appropriate examiner, to determine the nature, extent and severity of his service-connected fracture of the right fourth metacarpal.  Any indicated evaluations, studies, and tests should be conducted.  The claims folder must be made available to the examiner for review prior to the examination, and the examination report should reflect that review of the record was accomplished.  

The examiner should determine the range of motion of the Veteran's right fourth metacarpal.  The examiner should also determine whether there is ankylosis, and, if so, whether it is favorable or unfavorable. 

The examiner should specify any limitation of motion of other digits or interference with the overall function of the hand that results from the Veteran's service-connected fracture of the right fourth metacarpal. 

If there is evidence of any objective neurological abnormality associated with the Veteran's service-connected fracture of the right fourth metacarpal, the examiner should identify this abnormality (e.g., neuritis or neuralgia) and comment on its severity. 

The examiner should also include a statement as to the effect of the Veteran's fracture of the right fourth metacarpal on his occupational functioning and daily activities.  

All opinions expressed must be accompanied by supporting rationale.  

4. Schedule the Veteran for a dental examination, by an appropriate examiner, to determine the nature, extent and severity of his service-connected comminuted right mandibular body fracture.  All indicated tests and studies should be undertaken.  The claims folder must be made available to the examiner for review prior to the examination, and the examination report should reflect that review of the record was accomplished.  

The examiner should determine whether there is any loss of mandible, and, if so, whether it is complete, approximately one half, or less.  If there is loss which is approximately one half, the examiner should determine whether the loss of mandible involves temporomandibular articulation. 

The examiner should determine whether there is nonunion of the mandible.  If so, the examiner should determine whether it is best characterized as severe or moderate, based on its degree of motion and relative loss of masticatory function. 

The examiner should determine whether there is malunion of the mandible.  If so, the examiner should determine whether it is best characterized as severe displacement, moderate displacement, or slight displacement, based on its degree of motion and relative loss of masticatory function. 

The examiner should determine the range of motion of temporomandibular articulation, both in terms of (1) inter-incisal range and (2) range of lateral excursion, expressed in millimeters. 

The examiner should also include a statement as to the effect of the Veteran's comminuted right mandibular body fracture on his occupational functioning and daily activities. 

All opinions expressed must be accompanied by supporting rationale.  

5. Schedule the Veteran for a neurological examination, by an appropriate examiner, to determine the nature, extent and severity of his service-connected headaches.  All indicated tests and studies should be undertaken.  The claims folder must be made available to the examiner for review prior to the examination, and the examination report should reflect that review of the record was accomplished.  

The examiner should determine whether the Veteran's headaches are, or are most closely analogous in severity to, (1) migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, (2) migraines with characteristic prostrating attacks occurring on an average once a month over the last several months, (3) migraines with characteristic prostrating attacks averaging one in 2 months over the last several months, or (4) migraines with less frequent attacks. 

The examiner should also include a statement as to the effect of the Veteran's headaches on his occupational functioning and daily activities.

All opinions expressed must be accompanied by supporting rationale.  

6. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, with an appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed and he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to ensure compliance with due process considerations.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



